Whitfield, C. J.,
delivered the opinion of the court.
This decree must be reversed upon the ground that the answer necessarily overruled the demurrer. It is, of course, elementary that a defendant may plead to part of the bill, answer part, and demur to part. It is also true that where fraud is charged in the bill there must be an answer- denying 'so much of the bill as charges the fraud. Counsel for appellee has made an exceedingly subtle and ingenious argument upon these premises, endeavoring to show that he has demurred to specific paragraphs, and not to the whole bill, and that his answer is to other and different paragraphs of the bill, and that he has not demurred to any part of the bill which is also answered. The trouble about the demurrer, however, in this particular case, is this: The bill is not one, in its nature, which can be *503segregated into parts, one of which may be answered and the other demurred to. The different paragraphs of this bill are merely successive steps in the statement of a chain of title, so to speak; successive steps in stating one transaction, one claim, to wit: The complainant’s title to an undivided half interest in the land described in the bill. That is the purpose of the bill. It is framed, as a unit, to present that view, and each of the paragraphs is. so logically connected with and interdependent upon every other paragraph of the bill as that it must be answered as a whole or demurred to as a whole. It is not logically possible to pick out any one or more paragraphs and demur to them, saying you demur to them only, because, from the nature of the bill, as stated, the pleader would demur not only to the bare statements contained in these specific paragraphs, considered in themselves, but also demur to the legal effect of such paragraphs, integrated into them from the other paragraphs not demurred to. It follows as a logical- necessity, therefore, that, from the very nature and structure of this bill, the answer necessarily overruled the demurrer, and this precisely, and this only, is what we hold.
Decree reversed, demurrer overruled, and cause remanded.